department of the treasury internal_revenue_service washington d c date feb g s000 eeo t oo employer_identification_number legend x y dear applicant contact person id number telephone number f uli nes j sal sel 04-o0 - '8 co this letter responds to x’s request dated date as amended for rulings regarding the exempt status of x and y under sec_501 and of the internal_revenue_code and the unrelated_business_income_tax consequences of x's provision of services to y x and y are recognized as exempt under sec_501 and sec_501 of the code respectively x operates a large park facility used for special events by civic organizations x formed y to build and operate a multi-purpose civic or convention center on the grounds of x the local mayor appoints one of the directors of y x appoints the other directors of y subject_to the approval of the local city council y anticipates funding from the city to help build and operate the center x and y have entered into an agreement for x to share with y for a fee x's personnel and assets including office space equipment and supplies during the development of the center and prior to its operation it is represented that all payments by x will be fair and reasonable the agreement is terminable by y upon days’ notice x requests the following rulings the formation of y with x as the sole member of y will not adversely affect the exempt status of x under sec_501 of the code y qualifies for exemption under sec_501 of the code the following transactions between x and y undertaken during the planning development and construction of the convention or civic center by y will neither adversely affect the exempt status of x or y under sec_501 and sec_501 of the code nor result in the recognition of unrelated_business_taxable_income to x i x's transfer to y and sharing with y of x's assets including office space equipment and supplies and the reimbursement to x by y in an amount equal to the cost of the shared assets and ii x's sharing with y of a general manager and other personnel employed by x and the reimbursement to x by y of the proportionate share of the cost of employing the general manager and other personnel employed by y sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable purposes sec_501 of the code exempts from federal_income_tax organizations not organized for profit but operated exclusively for the promotion of social welfare sec_513 of the code generally defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable or other purpose or function constituting the basis for its exemption under sec_501 sec_1_501_c_4_-1 of the income_tax regulations provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements a social_welfare_organization will qualify for exemption as a charitable_organization if it falls within the definition of charitable set forth in sec_1_501_c_3_-1 and is not an action_organization sec_1_502-1 of the income_tax regulations provides that if a subsidiary_organization of a tax-exempt_organization would itself be exempt on the ground that its activities are an integral part of the exempt_activities of the parent organization its exemption will not be lost because as a matter of accounting between the two organizations the subsidiary derives a profit from its dealings with its parent organization for example a subsidiary_organization which is operated for the sole purpose of furnishing electric power used by its parent organization a tax-exempt educational_organization in carrying on its educational activities however the subsidiary_organization is not exempt from tax if it is operated for the primary purpose of carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt_activities if regularly carried on by the parent organization for example if a subsidiary_organization is operated primarily for the purpose of furnishing electric power to consumers other than its parent organization and the parent's tax-exempt subsidiary organizations it is not exempt since such business would be an unrelated_trade_or_business if regularly carried on by the parent organization similarly if the organization is owned by several unrelated exempt_organizations and is operated for the purpose of furnishing electric power to each of them it is not exempt since such business would be an unrelated_trade_or_business if regularly carried on by any one of the tax-exempt organizations for purposes of this paragraph organizations are related only if they consist of a parent organization and one or more of its subsidiary organizations or subsidiary organizations having a common parent organization an exempt_organization is not related to another exempt_organization merely because they both engage in the same type of exempt_activities revrul_54_243 1954_1_cb_92 and revrul_58_293 1958_1_cb_146 held that a a0 e c organization may set up a separate c fund each of the requested rulings is discussed in turn below y will conduct activities that would be permissible for x to conduct as a c organization therefore x's formation of y and relationship with y will not adversely affect x's exemption the service has already ruled with knowledge of the above facts that y qualifies under sec_501 of the code x's contractual dealings with y will not result in inurement of its net_earnings or unduly benefit x given that x will not receive more than a reasonable fee for x's provision of goods services and use of facilities to y we note that y must maintain records and bank accounts separate from x including detailed records of the time of shared employees allocable to each organization because of the close structural relationship between x and y and the fact that y conducts activities that promote x’s social welfare purposes x’s contractual dealings with y will not constitute unrelated_trade_or_business accordingly we rule as follows the formation of y with x as the sole member of y will not adversely affect the exempt status of x under sec_501 of the code y qualifies for exemption under sec_501 of the code the following transactions between x and y undertaken during the planning development and construction of the convention or civic center by y will neither adversely affect the exempt status of x or y under sec_501 and sec_501 of the code nor result in the recognition of unrelated_business_taxable_income to x i x's transfer to y and sharing with y of x's assets including office space equipment and supplies and the reimbursement to x by y in an amount equal to the cost of the shared assets and ii x's sharing with y of a general manager and other personnel employed by x and the reimbursement to x by y of the proportionate share of the cost of employing the general manager and other personnel employed by y except as we have ruled above we express no opinion as to the tax consequences of the proposed transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to x sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about x's tax_liability x should keepa copy of this ruling in x's permanent records we are informing the key district_director of this ruling sincerely yours eigned gerland a carver garland a carter manager exempt_organizations technical group uss
